Citation Nr: 1739480	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran serves as a member of the United States Army, with active duty service from March 1989 through June 1990.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2010  rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2012, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board Hearing, held at the RO.  A copy of this transcript has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in a June 2016 decision, the Board remanded the Veteran's appeal back to the AOJ for further development.  Specifically, the Board requested that the AOJ obtain a current VA psychiatric examination to ascertain the severity of the Veteran's service-connected PTSD during the period on appeal.  Additionally, the AOJ was instructed to obtain the Veteran's recent VA treatment records, VA vocational rehabilitation file, and any identified private treatment records.  A review of the file indicates that the requested development has been completed and that the appeal has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by symptoms of difficulty sleeping, irritability, feelings of detachment, and difficulty concentrating. 
2.  Throughout the period on appeal, the Veteran's service-connected PTSD and related symptoms impose mild and transient impairments to occupation and social functioning; occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks is not shown.

 
CONCLUSION OF LAW

The criteria for an increased initial evaluation, in excess of 10 percent, for the service-connected PTSD have not been met at any point during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for an increased initial rating for his PTSD is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of PTSD, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement ("NOD") with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes records identified by the Board in the June 2016 remand order.  A review of the file indicates that the requested vocational rehabilitation documents and all updated VA treatment record have been obtained and properly associated with the Veteran's claims file.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been additionally been afforded a VA examination which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  See also  Stegall, 11 Vet. App. 268 at 271.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2012 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his representative, the American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
	
Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is May 13, 2008.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the AOJ granted service connection for PTSD and assigned disability ratings under Diagnostic Code 9411.  Under this DC, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms, with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in January 2012, the previous versions of the regulations including references to DSM-IV apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  Lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board observes the Veteran was initially assigned a non-compensable evaluation for his PTSD symptoms.  See October 2011 Rating Decision.  Thereafter, the AOJ assigned an initial evaluation of 10 percent for the PTSD symptoms, effective July 15, 2010, the date of the Veteran's award for entitlement to service connection for PTSD.  See April 2011 Statement of the Case. 

Following a thorough review of the Veteran's longitudinal medical records, and with consideration of his lay reports, the Board does not find any evidence or basis which would support entitlement to an increased evaluation, in excess of 10 percent, for the Veteran's service-connected PTSD.  Review of the Veteran's medical history shows he has never consistently sought counseling or treatment for his psychological symptoms.  The only medication the Veteran takes with any consistency is Remeron, which helped the Veteran sleep.  However, the veteran only took this medication when he felt he needed it and has not taken any other medication on a consistent basis.  See Tampa VAMC Records. Rather, the Veteran has sought to use medicinal marijuana to alleviate his symptoms, and has refused any other form of therapy.  See Tampa VAMC Records, dated December 2015. 

One significant finding, which is repeated in two VA examinations, is that the Veteran has a history for exaggerating his symptoms.  During his initial September 2010 VA examination, the clinician diagnosed the Veteran with PTSD, but repeatedly remarked that the Veteran's veracity was questionable, as he had a history of inconsistent statements and exaggerated responses.  For example, the examiner observes that the Veteran met the criteria for an underlying personality diagnosis, and the examiner explained that many of the Veteran's reported symptoms were more likely a result of this underlying condition.  In support of this finding, the examiner explained that the Veteran reported only mild or minimal symptoms of hypervigilance, anger, or similar symptoms as a result of his in-service stressor.  Overall, the examiner concluded the Veteran's symptoms were mild and transitory in nature, and caused minimal impairment to the Veteran's social and occupational functioning.  The examiner assigned the Veteran's overall level of functioning a GAF score of 71, which is indicative of no more than a slight impairment with transient symptoms. 

The Board is aware the Veteran's representative has argued this VA examination and medial opinion are inadequate.  Specifically, the representative argued that this examination was inadequate because the examiner determined that the Veteran was incompetent to handle funds and then incongruously determined that he had no impairment of thought processes or short-term memory, which seemed to be the basis for the incompetency finding.  However, the Board observes that the Veteran himself, subjectively reported he did not believe he would be capable of managing his own bills and funds during this September 2010 examination.  Specifically, during the mental status examination, the veteran reported that "he did not feel he would be capable of managing his finances on his own, and that he said he would forget to pay his bills."  Based on this admission by the Veteran, the Board does not find the examiner's overall conclusions or opinion to be inadequate or incongruous.  

The Veteran was most recently afforded a VA examination in December 2016.  Following a review of the Veteran's medical files and an in-person examination, the examiner concluded that the Veteran did not exhibit any symptoms of PTSD, and that his original diagnosis for this disability was questionable.  In support of this opinion, the examiner cited to the Veteran's tendency to exaggerate his symptoms, as evaluated by multiple objective questionnaires, and his inability to cite to any specific or current symptom of PTSD.  For example, the examiner reported that on one test designed to assess for response bias and over-reporting, the Veteran's score was more than twice that of cutoff set by the original authors for identifying persons who are feigning/exaggerating.  

With regard to the Veteran's overall social functioning and symptoms, the Board finds the competent and credible evidence of record to be indicative of an individual with only mild and transient symptoms.  Notably, the Veteran has been vague and elusive in reporting his limitations and the only consistent allegation of limitations are with regard to his sleeping pattern.  Thus, while the Veteran may experience some limitations, there is no evidence to suggest his overall impairment is any more than mild. 

As for evidence of occupational impairment, the Board finds no evidence which would indicate that the Veteran experiences any sustained limitations or barriers as a result of his service-connected PTSD symptoms.  At times the Veteran has reported he has been unable to hold a job and has been unemployed due to his symptoms of anger and irritability.  However, closer inspection of the Veteran's vocational rehabilitation file and medical records does not support these allegations.  

The Veteran has argued that his PTSD symptoms have interfered with his ability to sustain and maintain his concentration, which was evidence in his failing grades at school.  See Rehabilitation Needs Form, dated December 2010.  However, this allegation is not an accurate description of events.  Notably, a review of the Veteran's Vocational Rehabilitation file indicates that the veteran left school in order to care for his sick father.  Additionally, the Veteran was able to open his own business, a mobile tattoo parlor, in July 2012.  See Statement of Employment, dated January 2013.  Subsequently, the Veteran has reported that he began performing tattoo work while he was enrolled in school and that this was a large source of his distraction and failure to show up for school.  See Tampa VAMC Records.  These two facts suggest that, although the Veteran was unable to maintain his grades, this fact was not due solely to his symptoms of PTSD.  

The Board finds the Veteran's ability to open and operate his own business to be highly probative, as the Veteran had to obtain and complete the proper paper work and obtain the proper health certification and licensing in order to operate this business.  Furthermore, the Veteran's Vocational Rehabilitation file indicates he organized an attended a ribbon cutting ceremony with the Chamber of Commerce when he first opened his business.  This Vocational Rehabilitation file also shows the Veteran was able to create a website for his business and advertise the services offered and response to customer's inquiries and comments. 

This evidence is highly probative because it demonstrates that the Veteran, contrary to his allegations, is capable of the concentration and social skills necessary to operate and maintain a business.  Specifically, despite the Veteran's reports of anger and irritability preventing him from successfully completing his degree, he was able to obtain the proper health certification and licensing to open his own small business.  Furthermore, the Veteran was capable of creating advertisements for his business and was able to interact well with customers.  These abilities are not indicative of an individual with any more than mild or transient symptoms resulting in occupational impairment. 

The Board additionally observes the Veteran has described himself as a "workaholic" and bragged about being able to work for 90 hour weeks.  See Tampa VAMC Records, Dated December 2013.  The Veteran also described having to work extra hours to satisfy his customers after he hired a second tattoo artist who was not as detail oriented as the Veteran.  See Tampa VAMC Records.  These lay reports by the Veteran are not suggestive of an individual who is unable to sustain and maintain his concentration, who experiences poor memory, or an individual who is unable to interact well on a sustained basis with others.  Additionally, the Board observes that the Veteran's story about working to rectify the mistakes of the second tattoo artist suggest he is capable of interacting well with others, by listening to complaints and then working to solve the problems of his customers. 

The Board also finds the opinion and conclusion of the December 2016 VA examiner to be probative and entitlement to significant weight.  Following her interview and examination of the Veteran, the examiner concluded that the Veteran's psychological symptoms did not result in any sustained limitation or impairment on his occupational functioning.  The examiner observed that although the Veteran did exhibit some history, based on his subjective reports, of trouble interacting with authority, she determined this symptom was not related to the Veteran's PTSD.  In support of this conclusion, the examiner cited to the Veteran's history of trouble with authority prior to entering service.  Additionally, the examiner remarked that since his separation from active, the Veteran has been able to interact well with authority figures, such as former employers and with VA medical physicians.  The Board finds that this conclusion is supported by the Veteran's longitudinal record, including the Veteran's own lay assertions. 

In reaching this determination, that the Veteran is not entitled to an increased initial evaluation, the Board is aware of the medical evidence which would tend to support the Veteran's appeal.  For example, a review of the Veteran's medical records indicates that he has been assigned GAF scores of 40 and 55, which are indicative of serious and moderate impairments respectively.  See August 2012 Disability Benefits Questionnaire and March 2011 Evaluation by Dr. R.W.  However, while the Board has considered these assessments, the Board does not find them to be entitled to any significant weight.  Specifically, the Board notes that these GAF assignments were done sporadically and were not based upon any significant interaction or contact with the Veteran.  Both GAF scores were assigned after the Veteran appeared for counseling following significant gaps in his treatment.  

Furthermore, the Board finds that the contemporaneous objective findings do not support the level of severity reflected in the GAF scores assigned.  For example, the GAF score of 55 was assigned in March 2011, after the Veteran appeared for an initial psychiatric evaluation.  An examination of the clinician's observations does not support a finding which would indicate the Veteran was experiencing moderate symptoms.  Rather, a review of the examination notes shows the Veteran was goal oriented and able to discuss and articulate a plan for him to finish school and obtain steady employment.  Similarly, a review of the August 2012 treatment notes at the time the GAF score of 40 was assigned, are not suggestive of an individual with "serious" impairment.  In assigning the GAF score of 40, the clinician reported the Veteran experienced "severe" occupational, financial, and family" stressors.  However, elsewhere in the evaluation, it is reported that the Veteran is opening up his own business, a tattoo parlor.  The examiner further notes the Veteran was at the time in a loving and stable marriage, and that he sought support from both his wife and children.  Thus, given the contrasting contemporaneous observations of the Veteran, the Board finds this GAF scores to be entitled to little weight. 

In conclusion, based upon the above described evidence and analysis, the Board finds no evidence which would warrant the assignment of an increased initial evaluation, in excess of 10 percent, for the Veteran's service-connected PTSD.  Rather, the consistent and competent evidence of record shows the Veteran has mild and transient symptoms, which do not impose any significant social or occupational impairment.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In light of the foregoing evidence, the Board finds that the Veteran's social and occupational limitations are best approximated by the criteria for a 10 percent evaluation under the rating formula, and so the Veteran's claim for an increased initial rating of his PTSD is not warranted.  


ORDER


Entitlement to an increased initial evaluation, in excess of 10 percent, for the service-connected PTSD is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


